Citation Nr: 1403363	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-30 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.



INTRODUCTION

The Veteran served on active duty from July 1962 to April 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss and tinnitus.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he incurred bilateral hearing loss and tinnitus as a result of in-service noise exposure.  He was provided a VA examination in November 2010, and audiometric testing on that examination showed that the Veteran has a current hearing loss disability as defined by VA regulations for the purposes of service connection.  In this regard, the Board notes that, for claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  Thus, the remaining question in this case is whether the current hearing loss had its onset in service or is otherwise the result of a disease or injury incurred in service.  38 C.F.R. § 3.303.

With regard to whether current hearing loss had its onset in service, the November 2010 VA examiner reviewed audiogram results in the service treatment records and noted that "audiogram of record dated 7/1/1963, converted to ISO, indicated a hearing loss @ 6000Hz in the right ear."  However, the examiner did not state why it is unlikely that hearing loss today did not have its onset in service despite an audiogram in service showing a hearing loss at 6000 Hz in the right ear.  On remand, this must be clarified by an addendum to the examination report.

With regard to whether hearing loss today is otherwise the result of a disease or injury incurred in service, the Veteran alleges that his hearing loss is the result of noise exposure.  The November 2010 examiner noted the Veteran's history of in-service noise exposure, and with regard to this stated, "There is no reputable or generally accepted medical research or literature that supports the contention that hearing loss develops or progresses after cessation of noise exposure."  However, the examiner did not render an opinion on whether, given that there was a finding of hearing loss at 6000Hz in the right ear in service, it was at least as likely that the Veteran developed hearing loss at high frequencies-at least in the right ear-while he was still in service as opposed its being more likely that he developed hearing loss sometime after service.  Therefore, a new VA examination and opinion must be provided to determine whether the current bilateral hearing loss is etiologically related to in-service noise exposure.  

A decision on tinnitus will be deferred until a new opinion on the hearing loss has been done.

All outstanding records of ongoing VA treatment must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the claims file or Virtual VA.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, provide the Veteran with a VA audiology examination with a qualified examiner to determine whether the current bilateral hearing loss and tinnitus disabilities are related to service.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current bilateral hearing loss had onset in service or is otherwise related to a disease or injury in service, including in-service noise exposure.  In rendering this opinion, the examiner should specifically comment on the finding that "audiogram of record dated 7/1/1963, converted to ISO, indicated a hearing loss @ 6000Hz in the right ear."  

The examiner should provide reasons for the opinion that specifically take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


